DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments: see Remarks pages 9-11, Applicant argued that Rico does not teach or suggest that QPSK modulation would be used when 16-QAM is indicated. Also Rico does not teach or suggest that where 16-QAM is configured, QPSK is actually used. Even more so, Rico does not indicates that when QPSK is used, a transport block size is “selected from a TBS table based on an indicated modulation and coding scheme index corresponding to 16-QAM modulation”.
Examiner’s response: see FIG. 11C and ¶ [0155-0157], wherein Rico discussed about falling back to QPSK modulation scheme from 16-QAM identified by the 16-QAM table. Hence, Rico clearly discloses that where QPSK is used, a transport block size is selected from a TBS table based on the 16-QAM modulation. Although Rico discloses that the UE is configured to use 64-QAM instead of 16-QAM as recited in the claim. As another embodiment of Rico, FIG. 9B and ¶ [0134-0135], Rico recites the UE is configured to use 16-QAM, and the benefit of using 16-QAM instead of 64-QAM is that it improves efficiency and versatility for communication between user equipment and bases station that are associated with a higher modulation order (see ¶ [0002]). .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. US 2018/0323940 (Hereinafter Rico).
Consider claim 1, Rico discloses A method, comprising: 
receiving, by a user equipment (UE), configuration data indicating that the UE is configured to use 64-quadrature amplitude modulation (QAM) modulation (see FIG. 11C and ¶ [0156], wherein the downlink grant is received by the UE that indicate the UE to use 64-QAM modulation); and 

However Rico does not explicitly disclose the UE is configured to use 16-QAM. In another embodiment of Rico teaches the UE is configured to use 16-QAM (see FIG. 9B, and ¶ [0134-0135], wherein the downlink grant indicating that UE is configured with 16-QAM). Rico further discloses improving efficiency and versatility for communication between user equipment and base stations that are associated with a higher modulation order (see ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Rico, and to include the UE is configured to use 16-QAM, as taught by Rico for the purpose of improving efficiency and versatility for communication between user equipment and base stations that are associated with a higher modulation order, as discussed by Rico (see ¶ [0002]).

Claims 7 and 14 are rejected on the same ground as for claim 1 because of similar scope.



	Consider claims 3, 9, and 18, Rico discloses wherein the MCS index is indicated in downlink control information (DCI) (see ¶ [0199], wherein the modulation scheme i.e. MCS index includes in a DCI).

	Consider claims 4, 10, and 16, Rico discloses wherein in response to the DCI indicating 16-QAM with repetition, QPSK modulation is used to receive or transmit the data over the physical shared channel (see FIG. 7 and 11C, ¶ [0157]).

	Consider claim 19, Rico discloses wherein communicating includes at least one of transmitting, by the base station, the data to the UE or receiving, by the base station, the data from the UE (see ¶ [0117]).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. US 2018/0323940 (Hereinafter Rico) as applied to claims 1 and 7 above, and further in view of Behravan et al. US 11,108,614.
Consider claim 6, Rico discloses every claimed limitation in claim 1.
However Rico does not explicitly disclose wherein the physical shared channel is a narrowband physical shared channel. Behravan teaches wherein the physical shared .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. US 2018/0323940 (Hereinafter Rico) as applied to claim 1 above, and further in view of Kim et al. US 10,484,971.
Consider claim 15, Rico discloses every claimed limitation in claim 1.
However Rico does not explicitly disclose receive a capability signal from a user equipment (UE) indicating that the UE is capable of supporting 16-QAM modulation on a physical shared channel, the transmitting of the configuration data being performed in response to receiving the capability signal. Kim teaches receive a capability signal from a user equipment (UE) indicating that the UE is capable of supporting 16-QAM modulation on a physical shared channel, the transmitting of the configuration data being performed in response to receiving the capability signal (see FIG. 10, and col. 21 lines 1-67). Kim further discloses minimizing power consumption and maximizing the performance of the UE (see col. 2 lines 64-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Rico, and to include receive a capability signal from a user equipment (UE) indicating that the UE is capable of supporting 16-QAM  col. 2 lines 64-67).

Allowable Subject Matter
Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633